— Appeal from a judgment of the Supreme Court (Benza, J.), entered June 22, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole revoking his postrelease supervision period and imposing a 24-month hold.
In 1999, petitioner began serving a sentence of 1 to 3 years for his conviction of attempted criminal possession of a controlled substance in the fifth degree to run concurrent with a sentence of two years, followed by three years of postrelease supervision, in connection with his convictions of sexual abuse in the first degree and criminal possession of a weapon in the third degree. Following his release to three years of postrelease *923supervision after the expiration of his maximum sentence, petitioner was charged with violating the conditions of his postrelease supervision. Petitioner pleaded guilty to violating the postrelease conditions in exchange for a recommendation by the Administrative Law Judge that he be reincarcerated for 12 months. The Board of Parole, nevertheless, modified the recommendation and ordered petitioner held for a total of 24 months. Following an administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the determination. Supreme Court dismissed the petition and this appeal ensued.
Petitioner’s appeal has been rendered moot by his release from state custody in February 2005, following the completion of the 24-month hold period (see e.g. Matter of Mitchell v Travis, 14 AD3d 955 [2005]; Matter of Ellington v Senkowski, 306 AD2d 662 [2003]; Matter of Gray v Travis, 239 AD2d 631 [1997]). Accordingly, the appeal is dismissed.
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.